ORDER
PER CURIAM.
W.B. (Mother) appeals from the judgment of the trial court terminating her parental rights to her natural child, M.B. (Child). In her three points on appeal, Mother argues the trial court erred in terminating her parental rights in that there was insufficient clear, cogent, and convincing evidence to support the findings made pursuant to Sections 211.447.4(1), (2), and (3), RSMo 2000, respectively. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the *684claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).